JON O. NEWMAN, Chief Judge, with whom PARKER, Circuit Judge,
joins, concurring in Judge Feinberg’s opinion:
I concur fully in Judge Feinberg’s comprehensive and persuasive opinion, and also express these additional thoughts.
When a state makes a distinction among felons concerning their eligibility to vote that has the effect of denying Blacks the right to vote to a much greater extent than Whites, a case challenging the distinction can be viewed as mainly a ease about felons or mainly a ease about race. That difference in approach is fundamentally what evenly divides the ten judges of this in banc court. The substantive dispute between the opinions of Judge Mahoney and Judge Feinberg, upon analysis, turns out to be rather narrow.
Judge Mahoney’s opinion discusses at length the provision of the second section of the Fourteenth Amendment that permits states to deny felons the right to vote without suffering loss of representation. But nothing in Judge Mahoney’s opinion goes so far as to suggest that the insulation derived from this provision would permit a state to deny only Black felons the right to vote. The Supreme Court has made unequivocally clear that disenfranchisement of Black felons because of their race violates section one of the Fourteenth Amendment. See Hunter v. Underwood, 471 U.S. 222, 233, 105 S.Ct. 1916, 1922-23, 85 L.Ed.2d 222 (1985). Thus far, the in bane court is in agreement.
We divide on the issue of whether the Voting Rights Act, enacted by Congress in the exercise of its constitutional authority to enforce the discrimination prohibitions of the Fourteenth and Fifteenth Amendments, applies to a discrimination among felons that has the result of disproportionately denying the franchise to Blacks compared to Whites. Even on this issue, we start in agreement with the indisputable proposition that the Voting Rights Act, with its use of a “result” test to supplement an “intent” test, is a valid exercise of Congressional power, at least in some, though not necessarily all, circumstances. See City of Rome v. United States, 446 U.S. 156, 177, 100 S.Ct. 1548, 1561-62, 64 L.Ed.2d 119 (1980). We begin to divide, however, on the question of whether Congressional power to enforce by a “result” test the constitutional ban against voting discrimination based on race may validly reach a voting discrimination among felons. Judge Mahoney’s opinion heads toward a negative answer, but concludes only that such an application of the Voting Rights Act “would pose a serious constitutional question.”1 85 *942F.3d at 930. Judge Feinberg’s opinion cogently resolves the constitutional issue in favor of Congress’s constitutional authority.
Where we ultimately divide is on the question whether the Voting Rights Act should be construed to apply the “result” test of section 2 to racial discrimination among felons. Judge Mahoney says the Act should not be so construed because of the absence of a clear statement by Congress to apply the Act to racial discrimination among felons. That view raises the subsidiary, but in the end crucial, issue of whether in this context a clear statement of Congressional intent is required.
Judge Mahoney requires a clear statement of Congressional intent because the Supreme Court in other contexts has required such a statement. See, e.g., Gregory v. Ashcroft, 501 U.S. 452, 460, 111 S.Ct. 2395, 2400-01, 115 L.Ed.2d 410 (1991) (narrow construction to avoid altering constitutional balance of federal and state powers); NLRB v. Catholic Bishop, 440 U.S. 490, 500, 99 S.Ct. 1313, 1318-19, 59 L.Ed.2d 533 (1979) (narrow construction to avoid First Amendment issue). But, as Judge Feinberg points out, the Supreme Court has already decided that section 2 of the Voting Rights Act is not subject to the plain statement rule. See Chisom v. Roemer, 501 U.S. 380, 111 S.Ct. 2354, 115 L.Ed.2d 348 (1991) (application of section 2 of Voting Rights Act to judicial elections without requiring plain statement of such coverage).2
There is a fundamental reason why the plain statement rule does not apply in determining the coverage of section 2 of the Voting Rights Act. The Fourteenth and Fifteenth Amendments have already altered the constitutional balance of federal and state powers, as the Supreme Court has explicitly recognized. See Gregory, 501 U.S. at 468, 111 S.Ct. at 2404-05. Gregory, in requiring a plain statement before age discrimination legislation enacted under the Commerce Clause would be construed to apply to state judges, distinguished legislation enacted under Congress’s power to enforce the Civil War Amendments. Id. Moreover, the pending case presents no ambiguity as to the construction of section 2 of the Voting Rights Act.
*943If this were a case mainly about felons and we were construing an ambiguous provision enacted under the Commerce Clause, Judge Mahoney’s requirement of a plain statement might well be appropriate. But since it is a ease mainly about race and we are construing an unambiguous provision enacted to enforce the Civil War amendments, that search is most inappropriate. Judge Mahoney cites only one decision of the Supreme Court where the Court relied (in part) on the absence of explicit Congressional intent as a reason for its construction of a statute implementing the Civil War amendments. See Miller v. Johnson, - U.S. -, 115 S.Ct. 2475, 132 L.Ed.2d 762 (1995). Judge Mahoney’s reliance on that decision is an exquisite irony. Miller was a suit by White voters challenging a state’s Congressional districting plan as a racial gerrymander in favor of Blacks. The plan received the Justice Department’s clearance, required under section 5 of the Voting Rights Act, only after it was revised, at the Department’s urging, to create three “majority-minority” districts. Id. at -, 115 S.Ct. at 2484. In Miller, the Justice Department urged a construction of section 5 of the Act that, in the Supreme Court’s view, would have broadened the provision to require a race-based remedy. The Court declined to construe section 5 to authorize what it regarded as racial discrimination in the absence of Congressional intent to extend section 5 so far. Judge Mahoney now enlists that decision to narrow the coverage of a statute that, as written, would apply in this case to eliminate racial discrimination.
There is no sound reason for narrowing section 2 of the Voting Rights Act to exempt application of the result test to racial discrimination among felons. An example of a discrimination similar to the one challenged in this case might make the point clearer. If a state lejgislature reached the conclusion that a college education enhanced one’s ability to vote, and for that reason permitted college-educated felons to vote, Black felons without a college degree would be entitled to prove that the resulting discrimination fell disproportionately on them and achieved a result barred by section 2, despite the absence of any indication of discriminatory intent. The plaintiffs in the pending case are similarly entitled to prove that a racially discriminatory result has been created by New York’s decision to distinguish among all felons by granting the vote to felons serving suspended sentences or sentences of probation, but denying the vote to felons serving prison sentences or on parole. Whether plaintiffs can prove that New York’s distinction among felons violates section 2 requires the opportunity to develop a full record. It is unfortunate that the effect of today’s decision is to deny the plaintiffs that opportunity.
I join Judge Feinberg’s opinion.

. Judge Mahoney suggests that under the views expressed in the panel opinion in this case, the broad prohibition against felon voting previously in effect in California would be lawful but the limited disenfranchisement of only some felons, see Richardson v. Ramirez, 418 U.S. 24, 94 S.Ct. *9422655, 41 L.Ed.2d 551 (1974), would, ironically in his view, have been subject to scrutiny under the Voting Rights Act upon a proper showing of a racial discriminatory result. If that be irony, it inheres in every equal protection challenge ever brought. The fact that states may prohibit certain activities entirely or deny some activities to legitimately defined classes obviously does not mean that they may create discriminations based on race, even if such discriminations can be viewed as an "amelioration,” 85 F.3d at 933, from the standpoint of those in the favored category.


. Judge Mahoney enlists one sentence from Gregory to challenge the contention that the plain statement rule is inapplicable to issues arising as to the scope of section 2 of the Voting Rights Act. In ruling that a plain statement was required before the Age Discrimination in Employment Act of 1967 ("ADEA”) would be construed to apply to state judges, the Supreme Court said, after noting an ambiguity as to whether the ADEA applied to appointed judges, "In the face of such ambiguity, we will not attribute to Congress an intent to intrude on state government functions regardless of whether Congress acted pursuant to its Commerce Clause powers or § 5 of the Fourteenth Amendment.” Gregory, 501 U.S. at 470, 111 S.Ct. at 2406.
Since Gregory construed the ADEA, not the Voting Rights Act, it is not readily apparent why the statement quoted from Gregory is any aid to an understanding of whether the plain statement rule applies to section 2 of the Voting Rights Act. But the sentence (albeit dictum since the Court had no need to decide whether the ADEA was an exercise of Congress's power to enforce the Fourteenth Amendment, see id. at 480 n. 1, 111 S.Ct. at 2411 n. 1 (opinion of White J., with whom Stevens, J., joins, concurring in part and dissenting in part)) is some indication that some members of the Court would seek a plain statement before determining the scope of some ambiguous provisions of a statute enacted to enforce the Civil War Amendments. Nevertheless, section 2 of the Voting Rights Act was applied to make an important inroad on state authority in Chisom, and no plain statement was required. The need for a plain statement in order to determine whether the ADEA applies to ascertain when state court judges must end their service (because of mandatory retirement) and the lack of need for a plain statement in order to determine whether section 2 of the Voting Rights Act applies to ascertain whether state court judges were properly chosen to begin their service is eloquent testimony that the plain statement requirement has no application to section 2.